        Case 1:19-cr-00502-DLC Document 28 Filed 07/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               19cr502 (DLC)
                                         :
 JEFREY SANCHEZ-REYES,                   :                   ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

       On July 17, 2020, defense counsel informed the Court that

around ten family and community members are expected to attend

the in court sentencing of the defendant on Friday, July 24,

2020 at 12:00 p.m. in Courtroom 18B, 500 Pearl Street.            In light

of the ongoing COVID-19 pandemic, it is hereby

       ORDERED that, because social distancing must be maintained

in the courthouse, no more than ten spectators who must be

distanced from each other will be permitted to enter Courtroom

18B.    In other words, no more than ten sets of individuals who

reside in the same household will be permitted to enter

Courtroom 18B.

       IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a
         Case 1:19-cr-00502-DLC Document 28 Filed 07/20/20 Page 2 of 2



telephone link by calling 888-363-4749 and using access code

4324948.

Dated:      New York, New York
            July 20, 2020
                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
